PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
CHANG, Ming-Shi
Application No. 16/607,686
Filed: 23 Oct 2019
For: USE OF IL-20 ANTAGONISTS FOR TREATING EYE DISEASES
:
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed January 05, 2022, to revive the above-identified application.  This is also a decision on the concurrently filed Petition for Expedited under 37 CFR 1.182 dated January 05, 2022.

As the requisite $210.00 has been received, the petition for expedited consideration is GRANTED.

The petition under CFR 1.137(a) is also GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before November 29, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed August 27, 2021, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on November 30, 2021.  A Notice of Abandonment was mailed December 14, 2021.

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal with payment of the issue fee of $600.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

/Irvin Dingle/ 
Irvin Dingle 
Lead Paralegal Specialist, OPET


cc:   Yahua Chen
       200 Clarendon Street, Floor 58
       Boston, MA  02116-5021